March 11, 2015 Strategic Funds, Inc. - Dreyfus Active MidCap Fund Supplement to Summary and Statutory Prospectuses dated May 1, 2014 The following information supersedes and replaces the information contained in "Portfolio Management" in the summary prospectus and "Fund Summary – Portfolio Management" in the statutory prospectus: The fund's investment adviser is The Dreyfus Corporation (Dreyfus). Investment decisions for the fund are made by the Active Equity Team of Mellon Capital Management Corporation (Mellon Capital), an affiliate of Dreyfus. The team members are C. Wesley Boggs, William S. Cazalet, CAIA, and Ronald P. Gala, CFA. Messrs. Boggs and Gala have each served as primary portfolio manager of the fund since February 2009 and May 2012, respectively, Mr. Cazalet has served as a primary portfolio manager of the fund since December Mr. Boggs is a vice president and senior portfolio manager at Mellon Capital. Mr. Cazalet is a managing director and head of active equity strategies at Mellon Capital. Mr. Gala is a managing director and senior portfolio manager at Mellon Capital. Each member of the team also is an employee of Dreyfus. The following information supersedes and replaces the second paragraph in "Fund Details – Management" in the statutory prospectus: Investment decisions for the fund are made by the Active Equity Team of Mellon Capital, an affiliate of Dreyfus. The team members are C. Wesley Boggs, William S. Cazalet, CAIA, and Ronald P. Gala, CFA, each of whom serves as a primary portfolio manager of the fund and all of whom are jointly and primarily responsible for managing the fund's portfolio. Messrs. Boggs and Gala have each served as a primary portfolio manager of the fund since February 2009 and May 2012, respectively, and Mr. Cazalet has served as a primary portfolio manager of the fund since December Mr. Boggs is a vice president and senior portfolio manager a t Mellon Capital, where he has been employed since He also has been employed by Dreyfus since Mr. Cazalet is a managing director and head of active equity strategies at Mellon Capital , where he has been employed since July He also has been employed by Dreyfus since December Prior to joining Mellon Capital, Mr. Cazalet was employed from November 2011 until June by Commonfund, Inc. where he was responsible for U.S. west coast and international clients. From October until December he served as global co-head of long short equity strategies at AXA Rosenberg, where he was responsible for strategy and portfolio design, product development and marketing. Mr. Gala is a managing director and senior portfolio manager at Mellon Capital and has been employed by other current or predecessor BNY Mellon entities since He also has been employed by Dreyfus since 0085STK0315
